HENRY L. BALABAN, Circuit Judge.
This matter came on to be heard on the appeal of Foy Ragan O’Brien from her conviction in the metropolitan court in and for Dade County, for leaving the scene of an accident (unattended vehicle).
The evidence was partially circumstantial in nature, in that no one saw her strike the parked car. When the owner of the parked car, a white Anglia, returned to his car, he saw that it had been pushed up on the sidewalk and had been damaged on the right rear fender and taillight. Parked on the right, next to the Anglia, was a green Cadillac. There were pieces of red glass on the hood and bumper of the Cadillac and pieces of red glass and white paint embedded on the left front bumper.
The investigating officer went into a bar about 80 feet away and asked if anyone owned a green Cadillac. The appellant backed away from the bar and said, “You must be talking about me.” She admitted driving her car into the parking place, but denied damaging the white Anglia, and said, “I’m going back to the bar, I don’t want to be bothered.”
The officer said that no accident report had been made, and that there was nothing put on the car identifying the driver of the car that did the damage.
The trial judge found the appellant guilty, and fined her $100. She appealed, and on appeal, questioned the sufficiency of the evidence to sustain her conviction.
After examining the record on appeal, reading the briefs of the respective parties, hearing oral argument, and being fully advised in the premises, it is the opinion of this court that the evidence is more than sufficient to sustain the conviction. Affirmed.